Citation Nr: 1325664	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  10-06 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than December 1, 2007, for additional compensation for a dependent child. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from July 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from an administrative action of the Houston, Texas, Regional Office (RO), of the Department of Veterans Affairs (VA).   That decision established December 1, 2007 as the effective date for payment of additional compensation based on the Veteran's dependent son [redacted].

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


REMAND

In argument presented to the Board, the Veteran's representative stated that the Veteran contended he had submitted an earlier application for Chapter 35 education benefits on behalf of his dependent son.  He essentially argued that records pertaining to that application would show that VA received earlier notice of the existence of the Veteran's dependent son.  The representative points out that VA has not associated records of this application with the claims file.  VA has a duty to obtain relevant records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, this case is REMANDED for the following:

1.  The agency of original jurisdiction (AOJ) should associate the education folder or other records of the Veteran's application for Chapter 35 benefits on behalf of his son [redacted] with the claims folder.  All actions taken to obtain these records should be documented in the claims folder.

Efforts to obtain these records must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, the Veteran should be so informed; he should be told of the efforts made to obtain the records and of what further actions that will be taken.

2.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



